Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-3, 7-8 and 12-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,970,024.
17/218381
Claim 2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
10,970,024
claim 3
1
3


3
1



3
1





17/218381 (Claim 2)
10,970,024 (claim 3)
A data processing method comprising: obtain target data, wherein the target data comprises at least one data item, and wherein the target data comprises operation event information of operating an electronic terminal by a user, the data item comprises a preset parameter corresponding to a target operation event; generate a data image based on the target data by using a data visualization technology, wherein the data image comprises at least one graphic element, and wherein the graphic element is in a 


(Claim 3) The terminal device according to claim 1, wherein the setting the data image as the wallpaper comprises: tailoring the data image based on a preset size; and setting a tailored data image as the wallpaper.


All the conflicting claims in 17/218381 and U.S. Patent No. 10,970,024 are almost identical. U.S. Patent No. 10,970,024 claims disclose all claims and limitations in

Claims 2-3, 7-8 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,970,024. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are nearly identical with a few incidental changes in wording. The comparison chart above shows how claims 1 and 3 of issued U.S. Patent No. 10,970,024 anticipates all the limitations of claim 2 of the instant Application 17/218381, EXCEPT claims 4-6, 9-11 and 14-16.

Claims 4-6, 9-11 and 14-16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,970,024.
Regarding claim 4, see the rejection of claim 2 above. U.S. Patent No. 10,970,024 teaches wherein the graphic element is dynamically updated according to the target data (Claim 4 differs from claim 2 with the phrase “dynamically updated”). This is an obvious variation of using the target data to “wherein the graphic element is dynamically updated according to the target data”; being as if you can update the graphic element with a first target data, you can update the graphic element with a second target data. As the target data changes you simply repeat the update step. This is obvious to one skilled.
Regarding claim 5, see the rejection of claim 1 above. U.S. Patent No. 10,970,024 fails to explicitly teach wherein update the target data in response to detecting a preset action. Applicant’s specification defines a preset action as gestures known in the art: “the electronic terminal may refresh the target data once when detecting a preset operation, and the preset operation may be the screen wakeup operation, a tapping operation, a double-tap operation, a sliding operation, a touch and hold operation, or the like for the data image in the home interface or the lock screen interface of the electronic terminal” (para. 111). Examiner takes OFFICIAL NOTICE that preset actions as defined in the applicant’s specification is/are extremely well known and have been used for decades in the touch screen computer art (See Sun US 20150149968- para. 38). Therefore, using a preset action as defined by the applicant’s specification to invoke an update action would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention.
Regarding claim 6, see the rejection of claim 2 above. U.S. Patent No. 10,970,024 teaches wherein the number of graphic elements is dynamically updated according to the target data (Claim 6 differs from claim 2 with the phrase “dynamically updated”). This is an obvious variation of using the target data to “wherein the graphic element is dynamically updated according to the target data”; being as if you can update the graphic element with a first target data, you can update the graphic element with a second target data. As the target data changes you simply repeat the update step. This is obvious to one skilled.
Claim(s) 9-11 recite(s) similar limitations as claim(s) 4-6 above, but in device form. Therefore, the same rationale used in regards to claim(s) 4-6 is/are incorporated herein. Furthermore, U.S. Patent No. 10,970,024 teaches a device to carry out the invention (claim 1).
Claim(s) 14-16 recites similar limitations as claim(s) 4-6 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 4-6 is/are incorporated herein. Furthermore, U.S. Patent No. 10,970,024 teaches a computer readable medium (claim 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613